238 F.2d 23
99 U.S.App.D.C. 162
Doris L. GARDINER, Appellant,v.UNITED STATES of America, Appellee.
No. 13211.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 17, 1956.Decided Sept. 27, 1956.

Messrs. J. Leon Williams and John A. Shorter, Jr., Washington, D.C., for appellant.
Mr. Oliver Gasch, U.S. Atty., and Messrs. Lewis Carroll, Arthur J. McLaughlin and E. Tillman Stirling, Asst. U.S. Attys., were on the brief for appellee.
Mr. Fred L. McIntyre, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and DANAHER, Circuit judges.
PER CURIAM.


1
This is an appeal from a conviction for violation of the narcotics laws.  Appellant makes two points, (1) that an instruction concerning the consideration of testimony of an informer was inadequate and (2) that the evidence was insufficient.  We think the instruction was adequate and correct and that the evidence was ample to present a case for the jury.  The judgment of the District Court is


2
Affirmed.